Citation Nr: 9927308	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-01 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for service-connected 
neuropathy of the right ulnar nerve, currently evaluated 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
January 1993.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1996 RO decision which granted service 
connection and a 10 percent rating for scars of the right 
hand and forearm, and which denied an increase in a 10 
percent rating for service-connected neuropathy of the right 
ulnar nerve; the veteran appealed for an increased rating for 
service-connected neuropathy of the right ulnar nerve.  In 
September 1998, the veteran canceled an RO hearing; and in 
January 1999, he withdrew his request for a Board hearing.
 
The Board notes that the veteran perfected appeals for higher 
ratings for service-connected lumbosacral strain and for 
service-connected residuals of a laceration of the left 
thigh.  In a December 1995 decision, the RO granted a higher 
20 percent rating for the former, and a higher 10 percent 
rating for the latter.  By a written statement dated in May 
1996, the veteran withdrew his appeals on these issues.  
Accordingly, the Board does not have jurisdiction to review 
these appeals, and they are dismissed.  38 U.S.C.A. §§ 7105, 
7108 (West 1991); 38 C.F.R. §§ 20.202, 20.204 (1998).


FINDING OF FACT

Service-connected neuropathy of the right ulnar nerve 
produces no more than mild incomplete paralysis of the ulnar 
nerve.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
neuropathy of the right ulnar nerve have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124a, Diagnostic 
Code 8516 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from December 1971 until he 
retired in January 1993.  A review of his service medical 
records shows that in 1975 he was treated for a severe 
avulsion laceration of the right antero-medial forearm 
incurred when he stuck his right arm through a glass door.  
On follow-up examination a few days later, there was full 
range of motion of the right hand, a sensory examination was 
intact, and grip strength was reduced.

At an April 1993 VA general medical examination, the veteran 
reported that he fell through a window during service and 
sustained a large laceration of the volar aspect of the right 
forearm, and complained of a current lack of sensation 
primarily over the ulnar distribution.  On examination, there 
was an irregular scar on the volar forearm which was 
approximately 6 inches in length, and a 2-inch scar on the 
hypothenar eminence of the right hand.  The pertinent 
diagnosis was previous injury to the right arm with resultant 
sensory disturbance.

At an April 1993 VA orthopedic examination, the veteran 
reported that he had suffered multiple injuries over the 
years, including to his right arm.  On examination, there was 
a 2-inch well-healed scar on the right lateral hand, and a 4-
inch well-healed scar on the right posterior lower arm.  The 
veteran attributed both scars to knife wounds.  Otherwise the 
arm was normal in appearance without deformity.  There was no 
evidence of bony, muscular, or soft tissue damage, and there 
was no tenderness.  There was evidence of sensory and motor 
deficit in the ulnar nerve distribution in the distal right 
arm and hand.  The pertinent diagnosis was status post knife 
wounds to the right lower arm.

At an April 1993 VA neurological examination, the veteran 
reported that he was right-handed.  On examination, sensation 
was decreased to pin touch over the right distal ulnar 
distribution (which includes the right lower arm and right 
hand).  There was no Tinel's sign.  Sensation was otherwise 
intact to vibration, proprioception, and double simultaneous 
stimulation.  On motor examination, there was mild weakness 
in all movements of the right 4th and 5th fingers, which was 
consistent with the ulnar nerve distribution.  Grip was 
normal, and fine and gross manipulations were normal.  Deep 
tendon reflexes were 2+ and equal.  There was no Babinski 
reflex.  The diagnoses were right ulnar nerve neuropathy 
secondary to a knife wound.

In an August 1993 decision, the RO granted service connection 
for residuals of a laceration of the right arm with 
neuropathy of the right ulnar nerve, with a 10 percent 
rating.

In February 1996, the veteran submitted a claim for service 
connection for a painful scar on the right side of his right 
hand.  He stated that he incurred this scar in the same 
incident in which his right forearm was injured.  He said the 
scar was painful and caused his ring and little finger to 
curl inwards toward his palm.

By a letter dated in August 1996, a private physician, I. L. 
Wachsman, M.D., indicated that he had examined the veteran, 
who said he had received a war wound to the right hand.  Dr. 
Wachsman stated that the wound had resulted in chronic bone 
and ligament injury, with paresthesias and paralysis of the 
fingers.  He opined that this was a progressive and permanent 
injury.

At a September 1996 VA neurological examination, the veteran 
reported that during service in the 1970s, he fell through a 
glass door and sustained a cut to the right forearm.  He 
reported that shortly thereafter, he noticed numbness in the 
lateral portion of the right hand, and a tendency for the 4th 
and 5th fingers to curl up.  He said that during the 1990s, 
he cut his hand in a riot lateral to the right 5th finger 
metacarpal phalangeal (MP) joint, and complained of some 
tingling and burning in this area.  On examination, there was 
a large, well-healed, non-tender scar in the right forearm, 
and a small, well-healed, non-tender scar lateral to the MP 
joint of the right 5th finger.  No atrophy was noted.  There 
was a tendency for the 4th and 5th fingers to go into flexion, 
and motor strength was 3/5 in extension of the 4th and 5th 
fingers.  Strength was 3/5 in abduction and adduction of the 
fingers of the right hand.  A sensory examination was 
somewhat variable; on pinprick testing the veteran reported 
that the whole hand was numb, but he had good 2-point 
discrimination in all the fingers.  Deep tendon reflexes were 
2+ and equal.  Toes went down to plantar stimulation.  There 
were no cerebellar signs, and a Romberg test was negative.  
The diagnosis was post-traumatic partial right ulnar nerve 
neuropathy.

In a November 1996 decision, the RO granted service 
connection for scars of the right hand and forearm, with a 10 
percent rating.

By a letter dated in November 1997, the veteran's 
representative asserted that a 30 percent rating should be 
assigned for the service-connected neuropathy of the right 
ulnar nerve due to a moderate level of incomplete paralysis 
to the major arm.

By a letter dated in January 1998, Dr. Wachsman indicated 
that he had examined the veteran for the "war injury" to 
his right hand.  He indicated that there had been increasing 
fibrosis and arthritis as a result of the war wound, and the 
right hand disability had very significantly increased this 
year, and he now had a permanent disability of the right 
hand.

By a statement dated in January 1998, the veteran asserted 
that his right hand and arm were becoming increasingly numb, 
and his right 4th and 5th fingers curled up more often and 
stayed in that position.  He said it was very painful to 
write or use his right hand.

VA outpatient treatment records dated from March 1998 to 
April 1998 reflect treatment for complaints related to the 
right hand.  In March 1998, the veteran reported that he was 
shot in the hand in the 1970s when he was in Vietnam.  He 
complained of spasms of his right hand in which his 4th and 
5th fingers flexed to his palm with pain.  He also complained 
of numbness and tingling in those fingers.  He stated that 
sometimes when he was performing the activities of daily 
living his hand spasmed and he had difficulty with it.  On 
examination, there were palpable pulses of the ulnar and 
radial nerves.  Sensation was intact to light touch in the 
ulnar, radial and median nerves.  Motor function was full.  
The examiner stated that he was unable to appreciate a nodule 
when he palpated the flexor tendons to check for 
tenosynovitis.  During the examiner, the veteran had a spasm 
of the 4th and 5th fingers.  There was a positive Tinel's sign 
when the examiner performed a Tinel's examination over the 
Guyon's Canal, and there was a mild Tinel's sign over the 
cubital tunnel.  An X-ray study was unremarkable for any bony 
deformities.  The diagnostic impression was a possible ulnar 
nerve injury or entrapment secondary to an injury incurred in 
1970 which had now "scarred down."  The examiner noted that 
there was no significant muscle wasting.  He recommended that 
an  electromyography (EMG) nerve conduction velocity (NCV) 
tests be performed to rule out entrapment.  

On examination in early April 1998, strength was full in the 
upper extremities, and the right hand had palmar fascia 
corresponding to the 3rd and 4th flexors which were thickened 
and irregular to palpation.  There were healed lacerations 
along the medial aspect of the ulnar aspect of the forearm 
and ulnar aspect of the hand.  There was decreased point 
discrimination of the right hand, which was not noted in the 
left hand.  The diagnostic impressions were status post 
laceration to the forearm and hand; questionable trigger 
finger. 

On examination at the VA neurology clinic later in April 
1998, the veteran reported that in the past three or four 
years, his right 4th and 5th fingers (and to a lesser extent, 
the 3rd finger) had tended to curl up.  He reported 
paresthesias in all the fingers of his right hand.  On 
examination, there was full range of motion in all joints of 
the upper extremities, no contractures were seen, and there 
was no atrophy or weakness in the upper extremities.  The 
strength of all muscle groups was full.  There was excellent 
resistance with flexion of the distal interphalangeal and 
proximal interphalangeal joints of the fingers of the right 
hand.  There were healed surgical scars over the medial 
forearm and hypothenar eminence in the right upper extremity.  
Sensation appeared generally intact.  NCV studies were then 
performed.  The diagnostic impression was that the findings 
were consistent with a possible very early mild right carpal 
tunnel syndrome.  The examiner noted that on further 
discussion after the testing, the veteran said that he had 
more paresthesias after he used the right hand, such as when 
driving.  The examiner indicated that there was no current 
evidence of an ulnar nerve lesion at the wrist or elbow, and 
that findings were consistent with possible very mild right 
carpal tunnel syndrome.  A treatment record dated the 
following day shows that the veteran reported that he worked 
as a truck driver and lifted weights so his current condition 
was uncomfortable for him.  The diagnostic impression was an 
exacerbation of the veteran's condition probably due to 
carpal tunnel syndrome.

By a memorandum dated in September 1998, the veteran's 
representative asserted that a 60 percent rating should be 
assigned for the service-connected residuals of a laceration 
of the right arm with neuropathy of the right ulnar nerve.

II.  Analysis

The veteran's claim for an increase in a 10 percent rating 
for his service-connected neuropathy of the right ulnar nerve 
is well grounded, meaning plausible.  The file shows that the 
RO has properly developed the evidence, and there is no 
further VA duty to assist the veteran with his claim.  
38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The RO has rated the veteran's neuropathy of the right ulnar 
nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8516, which 
pertains to paralysis of the ulnar nerve.  Under this code, a 
10 percent rating is assigned for mild incomplete paralysis 
of the ulnar nerve of the major (dominant) hand, a 30 percent 
rating is warranted when there is moderate incomplete 
paralysis, and a 40 percent rating is warranted when there is 
severe incomplete paralysis.  A 60 percent rating is assigned 
for complete paralysis of the ulnar nerve of the major hand, 
with the "griffin claw" deformity, due to flexor 
contraction of the ring and little fingers, very marked 
atrophy in the dorsal interspace and thenar and hypothenar 
eminences, loss of extension of the ring and little fingers, 
an inability to spread the fingers (or reverse), and an 
inability to adduct the thumb; with weakened flexion of the 
wrist.

In this case, the evidence shows that the veteran has 
complaints of tingling and numbness of the right hand, and 
that he reports that the 4th and 5th fingers tend to flex 
toward his palm.  In August 1996, a private physician, Dr. 
Wachsman, indicated that he had examined the veteran's right 
hand, and diagnosed chronic bone and ligament injury, with 
paresthesias and paralysis of the fingers.  He opined that 
this was a progressive and permanent injury.

A in September 1996 VA neurological examination of the 
veteran's right upper extremity showed that there was no 
atrophy and there was a tendency for the 4th and 5th fingers 
to go into flexion.  Motor strength was weakened in extension 
of the 4th and 5th fingers, and in abduction and adduction of 
the fingers of the right hand.  A sensory examination was 
somewhat variable; on pinprick testing the veteran reported 
that the whole hand was numb, but he had good 2-point 
discrimination in all the fingers.  The diagnosis was post-
traumatic partial right ulnar nerve neuropathy.

By a letter dated in January 1998, Dr. Wachsman indicated 
that there had been increasing fibrosis and arthritis as a 
result of a war wound, and the right hand disability had very 
significantly increased this year.  VA outpatient treatment 
records dated from March 1998 to April 1998 reflect further 
evaluation of the problem, and NCV studies demonstrated 
possible very mild right carpal tunnel syndrome.  The Board 
notes that the veteran is not service-connected for fibrosis, 
arthritis, or carpal tunnel syndrome, and the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
not permitted. 38 C.F.R. § 4.14.

Despite the veteran's complaints, when seen at the VA 
neurology clinic in April 1998, clinical evaluation showed no 
contractures in the right hand, and right upper extremity 
strength and sensation were normal.  NCV studies at that time 
were negative for right ulnar neuropathy, and there was only 
very mild non-service-connected right carpal tunnel syndrome.  
Such findings clearly are not consistent with even mild 
incomplete paralysis from ulnar neuropathy, let alone 
moderate incomplete paralysis as required for a higher 
rating.

The weight to the evidence demonstrates that the veteran has 
no more than mild incomplete paralysis of the right ulnar 
nerve, and such supports no more than the current 10 percent 
rating.  The preponderance of the evidence is against the 
claim for an increased rating, and thus the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


ORDER

An increased rating for neuropathy of the right ulnar nerve 
is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

